Exhibit 10.01

LEAPFROG ENTERPRISES, INC.

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, LeapFrog Enterprises, Inc. (the “Company”) has granted you a
nonstatutory stock option to purchase the number of shares of the Company’s
Class A Common Stock (“Class A Common Stock”) indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.

This option (i) is not intended to qualify as an “incentive stock option” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”); (ii) is not subject to, and is granted outside of, the Company’s 2002
Equity Incentive Plan; and (iii) is granted pursuant to the June 5, 2008
approval by the Company’s stockholders of the Company’s option exchange program.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service (as defined in Section 10) as an Employee
of the Company.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Class A Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for certain capitalization
adjustments, as provided in Section 9.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

(a) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, pursuant to a program
developed under Regulation T as promulgated by the Federal Reserve Board that,
prior to the issuance of Class A Common Stock, results in either the receipt of
cash (or check) by the Company or the receipt of irrevocable instructions to pay
the aggregate exercise price to the Company from the sales proceeds.

(b) In the Company’s sole discretion at the time your option is exercised and
provided that at the time of exercise the Class A Common Stock is publicly
traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Class A Common Stock (either by actual delivery or
attestation) either that you have held for the period required to avoid a charge
to the Company’s reported earnings (generally six (6) months) or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value (as defined in Section 10) on the date of exercise.
“Delivery” for these purposes, in the sole discretion of the Company at the time
you exercise your option, shall include delivery to the Company of your
attestation of ownership of such shares of Class A Common Stock in a form
approved by the Company. Notwithstanding the foregoing, you may not exercise
your option by tender to the Company of Class A Common Stock to the extent such
tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

 

1.



--------------------------------------------------------------------------------

4. WHOLE SHARES. You may exercise your option only for whole shares of Class A
Common Stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Class A Common
Stock issuable upon such exercise are then registered under the Securities Act
of 1933, as amended (the “Securities Act”) or, if such shares of Class A Common
Stock are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option also must comply with other
applicable laws and regulations governing your option, and you may not exercise
your option if the Company determines that such exercise would not be in
material compliance with such laws and regulations.

6. TERM. You may not exercise your option before the commencement or after the
expiration of its term. The term of your option commences on the Date of Grant
(as set forth in the Grant Notice) and expires on July 5, 2016; provided,
however, that in accordance with the provisions of the Employment Agreement (as
defined in your Grant Notice), the term of your option shall expire prior to the
foregoing expiration date if your employment with the Company terminates prior
to such date, as set forth in the Employment Agreement.

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require, all in a manner consistent
with the procedures approved by the Board for exercise of stock options by other
senior executives of the Company.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Class A Common Stock
are subject at the time of exercise, or (3) the disposition of shares of Class A
Common Stock acquired upon such exercise.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

9. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in, or other event occurs
with respect to, the Class A Common Stock subject to your option without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment”), your option will be appropriately adjusted in the
class(es) and number of shares and price per share of securities subject to the
option. The Board of Directors of the Company (the “Board”) shall make such
adjustments, and its determination shall be final, binding and conclusive. The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

 

2.



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, your option shall terminate immediately prior to the completion of
such event.

(c) Corporate Transaction. In the event of a Corporate Transaction (as defined
in Section 10), any surviving corporation or acquiring corporation may assume
your outstanding option or may substitute a similar stock award for your
outstanding option (it being understood that similar stock awards include, but
are not limited to, awards to acquire the same consideration paid to the
stockholders or the Company, as the case may be, pursuant to the Corporate
Transaction). A surviving corporation or acquiring corporation (or its parent)
may choose to assume or continue only a portion of your option or substitute a
similar stock award for only a portion of your option. In the event that any
surviving corporation or acquiring corporation does not assume your outstanding
option or substitute a similar stock award for your outstanding option, then
unless otherwise provided by the Board, you may exercise your option (to the
extent vested) prior to the effective time of the Corporate Transaction, and
your option shall terminate if not exercised prior to the effective time of the
Corporate Transaction.

(d) Change in Control. Upon the occurrence of a Change in Control (as defined in
Section 10), the shares subject to your option shall become fully vested as of
the date the Change in Control occurs, provided that your Continuous Service (as
defined in Section 10) as an Employee of the Company has not terminated prior to
such date.

10. DEFINITIONS. For purposes of this Stock Option Agreement, the following
terms shall have the following definitions:

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b) “Continuous Service” means that your service with the Company or an
Affiliate, whether as an Employee, Director or consultant, is not interrupted or
terminated. A change in the capacity in you render service to the Company or an
Affiliate as an Employee, Director or consultant or a change in the entity for
which you render such service, provided that there is no interruption or
termination of your service with the Company or an Affiliate, shall not
terminate your Continuous Service. For example, a change in status from an
Employee of the Company to a consultant of an Affiliate or a Director shall not
constitute an interruption of Continuous Service. Notwithstanding the foregoing,
in the event that you terminate your service with the Company as an Employee,
you shall cease vesting in your option as of such date of termination,
regardless of whether you continue your service in the capacity of a Director or
consultant without interruption or termination. The Board, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by the Board, including
sick leave, military leave or any other personal leave. Notwithstanding the
foregoing, a leave of absence shall be treated as Continuous Service for
purposes of vesting in your option only to such extent as may be provided in the
Company’s leave of absence policy or in the written terms of your leave of
absence.

(c) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction;

 

3.



--------------------------------------------------------------------------------

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving Entity in
such merger, consolidation or similar transaction;

(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur, and as a result of which the
operations of the Company are no longer being conducted; or

(iv) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the Company immediately
prior to such sale, lease, license or other disposition.

(d) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i) a sale or other disposition of all or substantially all, as determined by
the Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;

(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;

(iii) a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv) a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Class A Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(e) “Director” means a member of the Board of Directors of the Company.

(f) “Employee” means any person employed by the Company or an Affiliate. Service
as a Director or payment of a director’s fee by the Company or an Affiliate
shall not be sufficient to constitute “employment” by the Company or an
Affiliate.

(g) “Entity” means a corporation, partnership or other entity.

(h) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended), except that “Exchange Act Person” shall not include (A) the Company or
any Subsidiary of the Company, (B) any employee benefit plan of the Company or
any Subsidiary of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company, (C)

 

4.



--------------------------------------------------------------------------------

an underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) an Entity Owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their Ownership of stock
of the Company.

(i) “Fair Market Value” means, as of any date, the value of the Class A Common
Stock determined as follows:

(i) If the Class A Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Class A Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the Class A Common Stock) on the last market trading day prior to the
day of determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.

(ii) In the absence of such markets for the Class A Common Stock, the Fair
Market Value shall be determined by the Board based upon an independent
appraisal in compliance with Section 409A of the Code.

(j) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

11. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or consultant for
the Company or an Affiliate.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Class A Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Class A Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid variable award accounting). If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of

 

5.



--------------------------------------------------------------------------------

Class A Common Stock acquired upon such exercise with respect to which such
determination is otherwise deferred, to accelerate the determination of such tax
withholding obligation to the date of exercise of your option. Notwithstanding
the filing of such election, shares of Class A Common Stock shall be withheld
solely from fully vested shares of Class A Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Class A Common Stock or release such shares of Class A Common Stock from any
escrow provided for herein unless such obligations are satisfied.

13. NOTICES. Any notices provided for in your option shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

14. CHOICE OF LAW. Your option shall be governed by, and construed in accordance
with the laws of the State of California, as such laws are applied to contracts
entered into and performed in such State.

15. AMENDMENT OF OPTION. The Board, at any time, and from time to time, may
amend the terms of your option; provided, however, that the rights under your
option shall not be impaired by any such amendment unless you consent in
writing.

16. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the term of your option, the Company shall
keep available at all times the number of shares of Class A Common Stock
required to satisfy your Option.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over your option such
authority as may be required to grant your option and to issue and sell shares
of Class A Common Stock upon exercise of your option; provided, however, that
this undertaking shall not require the Company to register under the Securities
Act the option or any Class A Common Stock issued or issuable pursuant to the
option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Class A Common Stock under
the option, the Company shall be relieved from any liability for failure to
issue and sell Class A Common Stock upon exercise of the option unless and until
such authority is obtained.

17. GOVERNING DOCUMENT. Your option is subject to all the provisions of the
Employment Agreement (as defined in the Grant Notice). In the event of any
conflict or inconsistency between the provisions of your option and those of the
Employment Agreement, the Employment Agreement shall govern. In the event of any
conflict or inconsistency between the Stock Option Agreement and the Grant
Notice, the provisions of the Grant Notice shall govern.

 

6.